Citation Nr: 1449742	
Decision Date: 11/07/14    Archive Date: 11/12/14

DOCKET NO.  07-31 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for pancreatitis, claimed as due to herbicide exposure or secondary to service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for diabetes mellitus, type II, claimed as due to herbicide exposure or secondary to service-connected disabilities.

3.  Entitlement to service connection for coronary artery disease, status post myocardial infarction, claimed as due to herbicide exposure or secondary to service-connected disabilities.

4.  Entitlement to an increased evaluation for PTSD, currently evaluated as 10 percent disabling.

5.  Entitlement to service connection for hypertension, claimed as due to herbicide exposure or secondary to service-connected disabilities.

6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Jeffrey J. Bunten, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to April 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from December 2002, March 2006, and June 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In March 2008, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been prepared and associated with the claims file.

In March 2009, the Board denied the Veteran's claims.  In a December 2009 order, the United States Court of Appeals for Veterans Claims (Court) granted a joint motion for remand and remanded the matters to the Board.

In April 2010, the Veteran testified at a personal hearing before a Decision Review Officer (DRO) at the St. Louis RO.  A transcript of the hearing has been prepared and associated with the claims file.

In June 2010, the Board remanded this case for additional development, and the case has been returned for further appellate review.

The Board notes that it has reviewed both the appellant's physical claims file and the electronic claims files in Virtual VA and the Veterans Benefits Management System (VBMS) to ensure that the complete record is considered.

The issues of entitlement to service connection for hypertension and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The evidence shows that the Veteran's pancreatitis did not have its onset during service and is not otherwise related to a disease, injury, or exposure of service origin.

2.  The evidence shows that the Veteran's diabetes mellitus type II did not have its onset during service, did not develop within one year of his discharge, and is not otherwise related to a disease, injury, or exposure of service origin.

3.  The competent and probative evidence of record is at least in equipoise with respect to whether the Veteran has a current diagnosis of coronary artery disease that is related to his in-service herbicide exposure.

4.  The Veteran's PTSD is manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, but not by occupational and social impairment with reduced reliability and productivity; occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood; or by total occupational and social impairment.


CONCLUSIONS OF LAW

1.  Pancreatitis was not incurred in active duty service and may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a)-(b) (2013).

2.  Diabetes mellitus type II was not incurred in active duty service, and may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a)-(b) (2013).

3.  Coronary artery disease is presumed to have been incurred during the Veteran's active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013). 

4.  The criteria for a rating of 30 percent, but no higher, for PTSD are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 114 Stat. 2096 (2000), substantially amended the provisions of chapter 51 of title 38 of the United States Code, concerning the notice and assistance to be afforded to claimants in substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) (now codified as amended at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013)).  In addition, VA published regulations, which were created for the purpose of implementing many of the provisions of VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in pertinent part, at 38 C.F.R. § 3.159 (2013)).

The notice requirements of the VCAA require VA to notify the veteran of any evidence that is necessary to substantiate a claim, as well as the evidence VA will attempt to obtain and which evidence the veteran is responsible for providing.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction.  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The VCAA notice requirements, however, may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Dingess, supra; Pelegrini, supra.

In light of the favorable decision with respect to the coronary artery disease claim, the Board finds that any deficiencies with respect to satisfying the notice or assistance requirements of the VCAA are moot.

With respect to the remaining service connection and increased rating claims, the Board finds that the notification requirements of VCAA have been satisfied in this case.  In this regard, the Board notes an evidentiary development letter dated in May 2002 advised the appellant of the evidence needed to substantiate his claim of entitlement to service connection for diabetes mellitus.  This letter advised the Veteran of his and VA's responsibilities under VCAA, to include what evidence should be provided by him and what evidence should be provided by VA.  He was provided this information with respect to the pancreatitis claim in December 2003 and for the PTSD claim in May 2007.  The May 2007 letter also advised the Veteran as to the type of evidence needed to substantiate both the disability rating and effective date elements of his PTSD claim, while a March 2006 letter did so with respect to the service connection claims, pursuant to the Court's holding in Dingess, supra.  

The Board notes that the March 2006 letter was not issued prior to the initial adjudication of the Veteran's diabetes mellitus claim in December 2002, but that that claim was subsequently readjudicated, most recently in a May 2014 supplemental statement of the case.  Thus, any deficiencies in the timeliness of this notice letter would not be prejudicial.

The Board further finds that the duty to assist requirements of VCAA have also been satisfied in this case.  38 U.S.C.A. §§ 5103 and 5103A.  Specifically, the Board finds that all obtainable evidence identified by the Veteran relative to the issues on appeal has been obtained and associated with the claims folder.  In particular, the Board notes that the RO obtained service treatment records, VA and private medical records, and Social Security Administration (SSA) records.  

The RO arranged for the Veteran to undergo VA examinations in connection with his diabetes mellitus claim in October 2002 and September 2005.  The Board finds that the resulting examination reports are adequate for the purpose of determining entitlement to service connection for pancreatitis and diabetes mellitus.  The examination reports reflect review of the claims folder and interview and examination of the Veteran.  During the examinations, the examiners elicited from the Veteran his history of complaints and symptoms and provided clinical findings detailing the examination results.  For these reasons, the Board concludes that the VA examination reports in this case provide an adequate basis for a decision.  

The Board notes that the Veteran has not been provided with a VA examination for the claim of entitlement to service connection for pancreatitis.  However, as will be discussed in more detail below, the Board finds that an examination is not necessary to decide this claim due to a lack of evidence of in-service pancreatitis or nexus between the pancreatitis and service, to include Agent Orange exposure.  Therefore, a VA examination is not warranted for this claim.

The RO also arranged for the Veteran to undergo VA examinations in connection with his PTSD claim in October 2005 and October 2012.  The Board finds that the resulting reports are adequate for the purpose of determining entitlement to an increased rating.  The examiners reviewed the record and elicited from the Veteran his history of complaints and symptoms.  The examination reports provide pertinent clinical findings detailing the results of the examinations to allow for effective evaluation of the Veteran's disability.  For these reasons, the Board concludes that the reports in this case provide an adequate basis for a decision.

During the March 2008 Board hearing, the undersigned explained the issues for which the hearing was being conducted and asked questions designed to elicit information relevant to these claims.  These actions provided an opportunity for the appellant to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2) and consistent with the duty to assist.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

The evidence of record provides sufficient information to adequately evaluate the claims.  Therefore, no further assistance to the appellant with the development of evidence is required, nor is there notice delay or deficiency resulting in any prejudice to the appellant.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Service Connection

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

If a cardiovascular disease or diabetes mellitus is manifested to a degree of 10 percent within one year after separation from service, such chronic diseases may be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113;  38 C.F.R. §§ 3.307, 3.309.

In order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in0service disease or injury.  See.e.g., Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection is warranted on a secondary basis where the evidence of record establishes that (1) a disability is proximately due to or the result of a service-connected disease or injury; or, (2) any increase in the severity of a nonservice-connected disease or injury is proximately due to or the result of a service-connected disease or injury, and not due to the natural progressof the nonservice-connected disease (or injury).  38 C.F.R. §3.310(a)-(b); Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

In the case at hand, the Veteran does not claim, and the record does not show, that the Veteran experienced any of the claimed disabilities during service or for many years after his discharge from service.  Rather, the Veteran has essentially raised two theories of entitlement to one or more of the service connection benefits being sought.  First, he contends that his service-connected PTSD led to alcohol abuse, which led him to develop pancreatitis, which led him to develop diabetes mellitus, which led him to develop heart disease.  Second, he contends that presumptive service connection should be granted for each of the claimed conditions pursuant to 38 C.F.R. § 3.309(e) due to his presumed exposure to Agent Orange.

A.  Alcohol Abuse

The essential question with respect to the theory of entitlement based on alcohol abuse lies in whether the alcohol abuse is secondary to, or a symptom of, the Veteran's PTSD.  

Special considerations apply to claims involving alcoholism or alcohol abuse.  Section 8052 of the Omnibus Budget Reconciliation Act (OBRA) of 1990, Pub. L. No. 101-508, § 8052, 104 Stat. 1388, 1388- 91, prohibits payment of compensation for a disability that is a result of a veteran's own alcohol or drug abuse, effective for claims filed as in the instant case after October 31, 1990.  Moreover, Section 8052 also amended 38 U.S.C.A. § 105(a) to provide that, with respect to claims filed after October 31, 1990, an injury or disease incurred during active service will not be deemed to have been incurred in line of duty if the injury or disease was a result of the person's own willful misconduct, including abuse of alcohol or drugs.  See 38 U.S.C.A. § 105; 38 C.F.R. §§ 3.1(m), 3.301(d).  The VA's General Counsel has confirmed that direct service connection for a disability that is a result of a claimant's own abuse of alcohol or drugs is precluded for purposes of all VA benefits for claims filed after October 31, 1990.  See VAOPGCPREC 7-99 June 9, 1999); VAOPGCPREC 2-98 (Feb. 10, 1998).

The Board observes that the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that compensation could not be awarded pursuant to 38 U.S.C.A. § 1110 and 38 C.F.R. § 105(a) either for a primary alcohol abuse disability incurred during service or for any secondary disability that resulted from primary alcohol abuse during service.  Allen v. Principi, 237 F.3d 1368, 1376 (Fed. Cir. 2001).  There can be service connection for compensation purposes for an alcohol or drug abuse disability acquired as secondary to, or as a symptom of, a service-connected disability.  However, a veteran can only recover if able to "adequately establish that their alcohol or drug abuse disability is secondary to or is caused by their primary service-connected disorder."  Allen, 237 F.3d at 1381.  Such compensation would only result "where there is clear medical evidence establishing that the alcohol or drug abuse disability is indeed caused by a veteran's primary service-connected disability, and where the alcohol or drug abuse disability is not due to willful wrongdoing."  Ibid.

Turning to the case at hand, the Veteran's service treatment records reflect that he endorsed an excessive drinking habit on his April 1968 induction medical history report and that he reported drinking two six-packs per week.  A February 1970 record notes that the Veteran "[h]as been drinking much beer" and that he was advised to decrease his beer consumption.  He denied a history of, or current, excessive drinking on his April 1970 separation medical history report.

An October 1995 VA PTSD examination report notes that the Veteran has a "[l]ong history of alcoholism to 1986" and that he stopped drinking in 1990 due to his pancreatitis.  The examination report describes the Veteran's experiences in Vietnam and notes that "[a]lcohol is admitted to have been a problem during Vietnam and since then."  

An October 1995 VA social worker's examination notes that the Veteran "formerly drank a lot to help himself sleep because of ... disturbing nightmares [of Vietnam]," and that the Veteran "believes that he ... tried to medicate these visions of war through alcohol."  

In a February 1996 PTSD stressor statement, the Veteran reported that "[w]e used to drink a lot while I was over there [in Vietnam].  When I came home I just kept on drinking to the point I could [d]rink beer for breakfast, lunch, and supper."  

A February 1996 letter from a VA clinical psychologist who knew the Veteran socially noted that "the general anxiety plus the substance abuse initially connected to his traumatic experiences have resulted in irreversible physiological problems leading to him being considered totally disabled via Social Security."  

A July 1999 VA PTSD examination report notes that it is significant that the Veteran had a drinking problem since his teens.  He would drink two to three cans of beer per night since the age of 18, and would drink two cases of beer per day during service.  He reported he would drink two quarts of beer per night.  

A July 1999 VA compensation and pension social survey notes that the Veteran reported alcoholism is prevalent on his father's side of the family and that he believes his drinking is hereditary.  He reported that he was a moderate drinker before service.  When he went to Vietnam, he began to drink two to three cases of beer per day and he worried he would not survive Vietnam.  

An October 2005 VA examination report notes that the Veteran reported that he drank heavily prior to entering the military, reporting that he would drink a six-pack of cans per week.  The examiner noted that this report contradicts his report during an earlier psychological evaluation in which he reported he would typically drink two to three cans of beer per night since the age of 18.  He denied withdrawal symptoms, tolerance symptoms, DWI charges, or other problems related to pre-service alcohol consumption.  He reported that he drank heavily throughout service, reporting that he would go through three or four cases per night.  

At his March 2008 Board hearing, the Veteran testified that he drank a lot in Vietnam because he felt he should not have gone to Vietnam because he was the only child.  

In August 2013, VA sought an opinion with respect to whether the Veteran's alcohol abuse is at least as likely as not a symptom of or secondary to his PTSD.  The examiner noted that the Veteran had reported fairly extensive pre-military alcohol use, indicating the Veteran was consuming anywhere from six beers per week to two to three beers per night beginning in his teenage years.  High levels of alcohol consumption reportedly persisted throughout the Veteran's service in Vietnam and thereafter, until approximately 1986 when the Veteran reduced his drinking due to medical concerns.  The examiner also noted that the October 2012 VA examiner had found that the Veteran does not currently meet the criteria for alcohol abuse.  Based on the above, the examiner found that it is less likely than not that the Veteran's alcohol abuse was a symptom of or secondary to his PTSD.  She noted that alcohol abuse is a behavioral choice that an individual makes rather than being a symptom of another condition.  She noted that the DSM-IV TR diagnostic criteria for PTSD do not list alcohol abuse or consumption as a potential symptom of PTSD. She noted that it is possible for an individual to be diagnosed with both alcohol abuse and PTSD but that PTSD is never considered to cause alcohol abuse.  Rather, she stated, a person may choose to increase alcohol consumption in the face of stress or other mental health symptoms.  She also found it significant that the Veteran has previously reported that his heavy consumption of alcohol began prior to his deployment to Vietnam.  She stated that this information precludes the possibility of his alcohol abuse having been secondary to any symptoms of PTSD.  The Veteran began a pattern of heavy alcohol use in his teenage years, per his own report, which carried through his tour in Vietnam and continued until adulthood.

The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, his or her knowledge and skill in analyzing the data, and his or her medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448- 9 (2000).

The Board notes that the only medical opinion on the question of whether the Veteran's alcohol abuse was secondary to or a symptom of his PTSD is the August 2013 opinion.  The author of this opinion is a licensed clinical psychologist who is qualified through education, training, or experience to provide competent medical evidence under 38 C.F.R. § 3.159(a)(1).  See Cox v. Nicholson, 20 Vet. App. 563 (2007).  The examiner thoroughly reviewed the claims file, and she supported her opinion through citation to pertinent principles involving alcohol abuse and psychiatric disability and to the Veteran's history of alcohol consumption as reflected by the record, explaining her basis for finding that the Veteran's past alcohol abuse disorder was not secondary to or a symptom of his PTSD.  For these reasons, the Board finds the August 2013 VA examiner's opinion to be highly probative to the question at hand.

The only contrary opinion comes from the Veteran himself, who believes that his alcohol abuse disorder was incurred secondary to or was a symptom of his PTSD.  The Board acknowledges the Veteran is competent to provide a lay description of his history of alcohol abuse.  The Board further recognizes that there are instances in which lay testimony can provide probative evidence in medical matters.  A layperson may be competent to offer testimony on certain medical matters, such as describing symptoms observable to the naked eye, or even diagnosing simple conditions.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In the case at hand, however, while the Veteran is competent to describe his history of alcohol abuse, he does not possess the necessary medical expertise to clinically link his consumption of alcohol to his PTSD, especially when considering his documented history of heavy alcohol consumption that pre-existed his deployment to Vietnam.  

In short, the Board finds that a preponderance of the evidence is against finding that the Veteran's past alcohol abuse was secondary to or a symptom of his service-connected PTSD.  Thus, in the absence of clear medical evidence establishing that the alcohol abuse disability is indeed caused by the Veteran's primary service-connected PTSD, service connection for pancreatitis, diabetes mellitus, or heart disease cannot be established as secondary to alcohol abuse.  

B.  Service Connection Based on Herbicide Exposure

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  See 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307.  The Veteran in this case served in Vietnam during the presumptive period and, therefore, exposure to herbicides in service is conceded.

Evidence that may be considered in rebuttal of service incurrence will be any evidence of a nature usually accepted as competent to indicate the time of existence or inception of disease, and medical judgment will be exercised in making determinations relative to the effect of intercurrent injury or disease.  The expression "affirmative evidence to the contrary" will not be taken to require a conclusive showing, but such showing as would, in sound medical reasoning and in the consideration of all evidence of record, support a conclusion that the disease was not incurred in service.  38 C.F.R. § 3.307(d)(1).

Diabetes mellitus type II and ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina) are considered presumptive disease for these purposes.  38 C.F.R. § 3.309(e).  

Notwithstanding the above, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that when a veteran is found not to be entitled to a regulatory presumption of service connection for a given disability the claim must nevertheless be reviewed to determine whether service connection can be established on a direct basis.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Thus, the fact that the veteran may not meet the requirements of a presumptive regulation would not in and of itself preclude him from establishing service connection as he may, in the alternative, establish service connection by way of proof of actual direct causation.

1.  Pancreatitis 

The Board notes that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Health Outcomes Not Associated With Exposure to Certain Herbicide Agents, 72 Fed. Reg. 32,395 (June 12, 2007).  

There has been no specific determination from the Secretary that a presumption of service connection is warranted for pancreatitis.  The Veteran may, however, attempt to establish that there was an actual relationship between his presumed herbicide exposure and his pancreatitis.  

The record reflects that the Veteran suffered his first bout of pancreatitis and pseudocyst of the pancreas in approximately 1985.  

An April 1986 record from Dr. E.P.R. notes that the Veteran was treated for severe abdominal pain in May 1985 and was felt to have pancreatitis.  It was noted that "[t]he episode began at that time when he had been drinking very large amounts of beer, particularly on the weekends."  The impression was "[a]cute pancreatitis probably due to ethanol intake.  Rule out other cause of pancreatitis." 

A June 1986 record from the Veteran's private treatment provider notes that the Veteran "has been a rather heavy drinker in the past and I suspect that his pancreatitis is on the basis of ethanol abuse."  

A September 1987 private record notes that the Veteran was hospitalized with recurrent pancreatitis and that he had had multiple bouts of pancreatitis in the past year, initially attributed to alcohol.  It was noted that the Veteran had denied alcohol consumption at the time of the September 1986 admission, but his wife later confirmed that he had continued to drink.  It was noted that the physician had decided that he would only treat the Veteran's recurrent bouts of pancreatitis symptomatically until it was evident that the Veteran had stopped drinking.

A September 1987 private record from Dr. S.S. notes that the Veteran "has had recurrent episode of pancreatitis since 1986.  His initial one and subsequent episodes of pancreatitis were attributed primarily to excessive alcohol abuse."  It was also noted that the Veteran "denies using alcohol recently and really has not had an attack since January, 1987."  

A January 1988 record from Dr. T.B.C. notes that the Veteran "has a history of recurrent pancreatitis which was attributed to ethanol abuse in the past although he has not drunk for a long time now."  

A February 1989 private medical record notes that the Veteran has a one-year history of diabetes mellitus.  

An October 1989 letter from Dr. T.B.C. states that the Veteran "has a history of previous chronic pancreatitis with resulting exocrine pancreas deficiency and subsequent diabetes mellitus."

A September 1997 private medical record notes that the Veteran had a history of insulin dependent diabetes mellitus that was due to exocrine pancreas deficiency associate with previous pancreatitis.  

An April 1999 VA medical record notes that the Veteran has a history of alcohol consumption with resultant pancreatic pseudocyst and has resultant diabetes.  

A January 2001 private treatment record from Dr. T.B.C. notes that the Veteran "does have diabetes mellitus due to exocrine pancreas deficiency associated with pancreatitis."  

A September 2005 VA examination report notes that the Veteran was treated for acute pancreatitis in the mid-1980s.  It was noted that extensive surgery was performed, including multiple drainage sites for acute pancreatitis.  He was noted to have "eventually recovered but became diabetic."  No current diagnosis of pancreatitis was made as a result of this examination.  

A September 2006 VA medical record from the Veteran's primary care physician notes that the Veteran is now service connected for PTSD and is trying to get service connected for diabetes, however, he had significant pancreatitis and pseudocyst that caused his diabetes mellitus, was a significant alcohol abuser, and just does not seem to understand that the damage from the alcohol is what impacted his pancreas which then caused his diabetes mellitus.  

In an April 2007 letter, Dr. J.P.W. stated the he had been the Veteran's physician over the past eight years.  He reported that the Veteran served in Vietnam and that the Veteran was exposed to Agent Orange in Vietnam.  He noted that the Veteran's military service and his exposure to Agent Orange could have been the triggering factor for the Veteran's bout of pancreatitis in 1986.

In the February 2008 letter, Dr. J.P.W. stated that the Veteran's attack of pancreatitis in April 1986 is believed to be secondary to Agent Orange exposure.  He went on to state that from prior readings and published data, it is thought that the pancreatitis is related directly to Agent Orange exposure, which occurred during the Veteran's service in Vietnam.

The Board finds that the above evidence does not establish a relationship between the Veteran's pancreatitis and his military service, to include his conceded Agent Orange exposure.  The physicians who have asserted a link between the Veteran's pancreatitis and herbicide exposure have provided no medical basis for drawing such a conclusion.  Even though multiple opinions of record assert medical evidence of an actual connection between Agent Orange exposure and pancreatitis, the literature that has been submitted in support of this proposition does not actually assert such a relationship.  Rather, the literature that has been submitted on this question involves the relationship between Agent Orange exposure and diabetes mellitus and is not relevant to the question of whether there is a link between herbicide exposure and pancreatitis.  Furthermore, the opinions in this case in support of the Veteran's claim do not discuss the Veteran's post-service alcohol abuse, which has been repeatedly identified by multiple treatment providers as the cause of his pancreatitis.  

Furthermore, Dr. J.P.W. did not discuss the substantial medical evidence indicating that the Veteran's pancreatitis disability was caused by the Veteran's alcohol abuse.  Numerous private medical records, including records dated in June 1986, September 1986, January 1987, and September 1987 stated that the Veteran's pancreatic disability was caused by the Veteran's alcohol abuse.  In fact, a September 1986 private medical record states that the physician had decided that he would only treat the Veteran's recurrent bouts of pancreatitis symptomatically until it was evident that the Veteran had stopped drinking.  Here, the Board finds the medical evidence contemporaneous to the Veteran's development and treatment for pancreatic disability to be the most credible and probative concerning the etiology of the Veteran's pancreatic disability.  The Board finds that the most credible evidence indicates that the Veteran's development of pancreatitis with pancreatic cyst had nothing to do with exposure to Agent Orange, or to any other incidence of service.  Accordingly, the preponderance of the evidence is against the Veteran's claim and service connection for pancreatitis with pancreatic cyst is not warranted.

2.  Diabetes Mellitus

While the Veteran in this case is presumed to have been exposed to Agent Orange in service, the Board must consider whether the presumption that his diabetes mellitus is related to this exposure is rebutted by the evidence of record.  As noted above, evidence that may be considered in rebuttal of service incurrence will be any evidence of a nature usually accepted as competent to indicate the time of existence or inception of disease, and medical judgment will be exercised in making determinations relative to the effect of intercurrent injury or disease.  38 C.F.R. § 3.307(d)(1).  

An April 1986 record from Dr. E.P.R. notes that the Veteran has no history of diabetes.

The September 1987 private record from Dr. S.S. notes that the Veteran "does have some diabetes mellitus secondary to destruction of the pancreas."  

A January 1988 record from Dr. T.B.C. notes that the Veteran "was noted to have diabetes a few months ago and this was felt to be secondary to pancreatic exocrine deficiency."  

An October 1989 letter from Dr. T.B.C. states that the Veteran "has a history of previous chronic pancreatitis with resulting exocrine pancreas deficiency and subsequent diabetes mellitus."

The October 2002 VA diabetes mellitus examination report reflects the examiner's review of the claims file and interview and examination of the Veteran.  Based on the above, the examiner diagnosed diabetes mellitus, type II, that developed 18 years after discharge from service and one to two years after an episode of severe pancreatitis.  The examiner found it likely that the diabetes was related to the Veteran's pancreatitis, and he was not aware of documentation linking diabetes mellitus to Agent Orange exposure.  

A September 2005 VA examination report diagnoses adult onset insulin dependent diabetes mellitus subsequent to acute pancreatitis, the latter having required surgical debridement.  This diagnosis and etiology opinion are based on review of the claims file and interview and examination of the Veteran.  

A January 2006 letter from Dr. M.M.V. notes that the Veteran suffered a mild anterior myocardial infarction in 1997.  The Veteran's "risk factors included smoking, which he has done since 1967, about one pack per day, peripheral vascular disease, carotid disease and diabetes mellitus, which probably is the result of the recurrent pancreatitis from ethanol abuse."

An April 2006 statement from Dr. J.P.W. expresses disagreement with the opinion that the Veteran's diabetes mellitus occurred subsequent to acute pancreatitis.  Dr. J.P.W. noted that Dr. T.B.C. treated the Veteran for non-insulin diabetes prior to his treatment for his pancreatitis.  He opined that "it is also at least as likely that his current adult onset insulin dependent diabetes mellitus type II is due to my Agent Orange exposure while serving In Vietnam."  

A September 2006 VA medical record from the Veteran's primary care physician notes that the Veteran is now service connected for PTSD and is trying to get service connected for diabetes, however, he had significant pancreatitis and pseudocyst that cause his diabetes mellitus, was a significant alcohol abuser, and just does not seem to understand that the damage from the alcohol is what impacted his pancreas which then caused his diabetes mellitus.  

A June 2007 statement from Dr. J.P.W. opines that the Veteran's "diabetes is at least likely as not due to his exposure to Agent Orange in Vietnam."  

A February 2008 letter from Dr. J.P.W. notes that the Veteran's "diabetes is secondary to his underlying pancreatitis."  He noted that "[p]rior to his severe pancreatitis, which has given him long lasting effects, which include diabetes and poor absorption of nutrients, he had no evidence of any diabetes related sequelae."  It notes that the Veteran "did suffer an acute attack of pancreatitis which is believed to be secondary to Agent Orange exposure in April 1986," after which "the patient has subsequently developed insulin dependent diabetes from the destruction of the pancreas."  He noted that "[f]rom prior readings and published data, it is thought that the pancreatitis is related directly to Agent Orange exposure which occurred during the service to his country in Vietnam."  The doctor submitted multiple articles containing information on Agent Orange.  

A June 2010 letter from Dr. J.P.W. notes the Veteran's history of Agent Orange exposure and observes that, "[a]s we know it agent orange has proven to cause diabetes.  There is no test that we can p[er]form to prove its origin."  

An August 2011 opinion from Dr. H.A.M. opines that the Veteran's "exposure to agent orange has likely contributed to his heart disease and Diabetes mellitus."

A March 2012 letter from Dr. J.P.W. notes that the Veteran "has medical conditions of diabetes mellitus type 1, COPD, hypertension, PTSD with a history of alcoholism, and ischemic heart disease."  He opined that, "due to this patient's exposure to Agent Orange in his service to our country in Vietnam, it is more likely than not the contributing factor in his development of diabetes mellitus type 1 and ischemic heart disease."  

In this case the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are not satisfied.  The contemporaneous medical records clearly show that the Veteran developed pancreatitis prior to developing diabetes mellitus and the medical evidence clearly shows that the Veteran's diabetes mellitus was caused by his pancreatitis.  Multiple private medical records dated in the 1980s state that the Veteran developed diabetes mellitus due to his pancreatitis disability.  On VA endocrinological examination in October 2002, the VA examiner opined that the Veteran's diabetes mellitus was due to pancreatitis and not due to Agent Orange exposure.  A private medical record dated in January 2006 states that the Veteran's diabetes mellitus was caused by recurrent pancreatitis.  A September 2006 VA outpatient record states that the Veteran had pancreatitis and pseudocyst that caused his diabetes mellitus.

As indicated above, multiple letters have been submitted by the Veteran's various physicians asserting a relationship between his Agent Orange exposure and diabetes mellitus.  The Board notes that none of these opinions provides a rationale.  In particular, in the absence of any rationale for these opinions that takes into consideration (1) the Veteran's documented medical history of diabetes mellitus having developed shortly following his pancreatitis episodes or (2) the documented, contemporaneous findings and opinions of the Veteran's treating physicians attributing his diabetes mellitus to his pancreatitis, the Board finds that the evidence supporting the Veteran's claim is not probative.  

The Board finds that the most probative evidence reveals that the Veteran's diabetes mellitus was caused by pancreatitis with pancreatic cyst, and that the presumption of service connection based on exposure to Agent Orange has not been rebutted.  38 C.F.R. § 3.307(d).

Because service connection has been denied for pancreatitis, service connection for diabetes mellitus as secondary to pancreatitis must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).

As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable, and the claim for service connection for diabetes mellitus must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

3.  Coronary Artery Disease

While the Veteran in this case is presumed to have been exposed to Agent Orange in service, the Board must consider whether the presumption that his coronary artery disease is related to this exposure is rebutted by the evidence of record.  As noted above, evidence that may be considered in rebuttal of service incurrence will be any evidence of a nature usually accepted as competent to indicate the time of existence or inception of disease, and medical judgment will be exercised in making determinations relative to the effect of intercurrent injury or disease.  38 C.F.R. § 3.307(d)(1).

A September 1997 private medical record notes the Veteran has "a very strong family history of coronary artery disease."

In August 2002 and December 2003 physician's statements from Dr. T.B.C. to VA, the Veteran's doctor attested that the Veteran has cardiovascular complications that are directly due to his diabetes mellitus.  

A May 2005 letter from Dr. T.B.C. notes that the Veteran has a history of diabetes and that "[i]t is well known in the medical literature that diabetes often times is a direct cause of vascular damage resulting in coronary artery disease and subsequent heart attacks."  He opines that "[c]ertainly in this gentleman, diabetes mellitus is directly related to his coronary artery disease and heart attack."  

A January 2006 letter from Dr. M.M.V. notes that the Veteran suffered a mild anterior myocardial infarction in 1997.  The Veteran's "risk factors included smoking, which he has done since 1967, about one pack per day, peripheral vascular disease, carotid disease and diabetes mellitus, which probably is the result of the recurrent pancreatitis from ethanol abuse."

An August 2011 opinion from Dr. H.A.M. opines that the Veteran's "exposure to agent orange has likely contributed to his heart disease and Diabetes mellitus."

A March 2012 VA examination report reflects review of the record and interview and examination of the Veteran.  Based on the above, the examiner diagnosed atherosclerotic cardiovascular disease and opined that this disability was at least as likely as not incurred in or caused by service.  The rationale was that "[t]he veteran is stated to be a Vietnam veteran and exposure to Agent Orange is conceded."  

An October 2012 VA examination report notes review of the claims file and interview and examination of the Veteran, and the examiner found the Veteran's cardiac condition was at least as likely as not due to his diabetes mellitus.  

Based on the above, the Board finds that service connection for coronary artery disease is warranted.  In granting this claim, the Board acknowledges that there is evidence of record linking the Veteran's coronary artery disease to his diabetes mellitus.  However, the Board finds that the March 2013 VA examination report and etiology opinion is highly probative to the issue at hand as well.  This record reflects review of the claims file and interview and examination of the Veteran, all of which reflect that the examiner was highly familiar with the Veteran's history of alcohol abuse, pancreatitis, and diabetes mellitus when concluding that the Veteran's coronary artery disease is at least as likely as not related to his in-service Agent Orange exposure.  The Board cannot find a reason to favor one set of opinions over the other set.  Therefore, the Board finds that, resolving reasonable doubt in favor of the Veteran, entitlement to service connection for coronary artery disease is warranted.  

III.  Increased Rating

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2013).

The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been established and an increase in the assigned evaluation is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7. Vet. App. 55, 58 (1994).  Although the recorded history of a particular disability should be reviewed in order to make an accurate assessment under the applicable criteria, the regulations do not give past medical reports precedence over current findings.  Id.  However, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of a claim for increased compensation, the law provides that the effective date of the award "shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date."  38 U.S.C.A. § 5110(b)(2) (West 2002); see also 38 C.F.R. § 3.400(o)(2) (2013); Harper v. Brown, 10 Vet. App. 125 (1997).

The Veteran has claimed entitlement to a rating in excess of 10 percent for his PTSD.  This rating has been assigned pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.

PTSD is evaluated pursuant to the General Rating Formula for Mental Disorders.  A 10 percent rating is assigned when there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication.  Id.

A 30 percent rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent evaluation is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and the inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The symptoms listed in the rating schedule are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  However, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held "that a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  In particular, the Federal Circuit has expressly rejected interpreting 38 C.F.R. § 4.130 in such a manner that would render specific symptomatology a secondary consideration at the 70 percent level.  Id.  In connection with the 70 percent rating criteria, "the regulation also requires an ultimate factual conclusion as to the veteran's level of impairment in 'most areas.'"  Id.

Global Assessment of Functioning (GAF) scores reflect the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  Carpenter v. Brown, 8 Vet. App. 240 (1995).  GAF scores from 81 to 90 indicate absent or minimal symptoms (e.g., mild anxiety before an exam), good functioning in all areas, interesting and involved in a wide range of activities, socially effective, generally satisfied with life, no more than everyday problems or concerns (e.g., an occasional argument with a family member).  GAF scores from 71 to 80 indicate that, if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument; no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  

GAF scores from 61 to 70 indicate some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  GAF scores from 51 to 60 indicate moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social or occupational functioning (e.g., few friends, conflicts with peers and co-workers).  GAF scores of 41 to 50 indicate serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social or occupational functioning (e.g., no friends, unable to keep a job).  

GAF scores of 31 to 40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  GAF scores of 21 to 30 indicate behavior is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g. sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) or inability to function in almost all areas (e.g. stays in bed all day; no job, home, or friends).

An October 2005 VA examination report notes that the Veteran has been receiving outpatient psychological treatment since approximately 2000 and that, while initial notes referenced the Veteran's reports of increased startle response, occasional dreams, and avoidance of large crowds, during regular visits the Veteran has consistently reported minimal to absent symptoms.  The examiner was unable to discover documentation of any psychiatric symptomatology since 2001.  He reported that he believed his lifelong adjustment has been okay since Vietnam and that he did not feel he had any problems associated with his Vietnam experiences.  

The Veteran reported he resides with his wife, to whom he has been married since 1970.  They have a daughter and a son.  He spends his time fishing and watching his grandchildren.  He denied sleep problems and nightmares.  He reported he has friends with whom he frequently spends time.  He denied problems with interpersonal relations.  He denied problems with activities of daily living.  He manages his own money without difficulty.  He denied perception of problems with concentration or memory.  He believed he has no mental impairment that would affect his ability to work.  He reported euthymic mood.  He denied suicidal ideation or avoidance of discussion or activities regarding war experiences.  He denied irritability and flashbacks.  He denies emotional upset in response to loud noises.  He reported a positive, optimistic outlook for the future.  He admitted that past alcohol consumption disrupted his life, made him irritable, and caused health problems.  

On examination, the Veteran was casually dressed and adequately groomed.  Hygiene appeared intact.  His attitude was generally cooperative and very pleasant.  Expression was alert and animated and eye contact was good.  No psychomotor abnormality was observed.  He was spontaneous, coherent, relevant, and logical.  He was fully cooperative.  No problems were noted in receptive or expressive language.  Speech was normal in rate and rhythm.  Mood was euthymic.  Affect was full and appropriate.  No mood disturbance was apparent and he denied mood disturbance.  He denied suicidal or homicidal ideation.  Regarding thought content, there were no reported or observed preoccupations, thought disturbances, perceptual distortions, delusions, or hallucinations.  The Veteran was fully oriented.  He was a good historian for recent and remote events.  He was able to recall three objects immediately and after delay with distractors.  Concentration appeared intact.  He was able to recite the months of the year in forward and reverse order rapidly and correctly.  He was able to complete serial threes without error.  He was able to provide his date of birth, Social Security Number, and the name of the current President and Vice-President, and five recent Presidents rapidly and correctly.  He was able to name five large United States cities.  Expressed verbal judgment was fair based upon responses to hypothetical situations.  Intellect was estimated to be above average.  He appeared competent to manage his benefits.  

The examiner found there was no evidence of psychiatric symptomatology that would result in a DSM-IV axis I or II diagnosis.  Current psychiatric symptomatology was completely absent and the Veteran appeared to be functioning well in all areas.  He was assigned a GAF score of 85 and was diagnosed with a history of alcohol abuse and PTSD by history.  

An October 2006 VA medical record notes the Veteran was alert and fully oriented.  His mood was euthymic.  He was frustrated with his diabetes claim and his son-in-law.  Family relationships were generally supportive.  He was bitter about having been sent to Vietnam when he was the only son.  He continued to be actively involved in babysitting his grandchildren.  

A December 2006 VA medical record notes the Veteran was alert and fully oriented.  He had frustrations with the VA system and conflict with his son-in-law.  His marital and family relationships were for the most part supportive.  

A March 2007 VA medical record notes the Veteran was alert and oriented with no indication of suicidal or homicidal ideation.  He reported some symptoms, particularly intrusive thoughts and concerns about peers with whom he served.  He also expressed concerns related to his diabetes service connection claim.  

A May 2007 VA examination report notes that the Veteran had been retired since 1986.  He reported overall positive relations with his wife.  He spent his days babysitting his grandchildren and completing a variety of household chores.  He continued to enjoy fishing as a hobby when time permits.  He reported that he continued to maintain several friendships and that he and his wife occasionally go out to dinner at local restaurants.  He noted that he occasionally has a drink when out to dinner but he denied any heavy drinking.  He denied engaging in any assaultive behavior toward others and suicidal or homicidal ideation.  

On examination, he was pleasant and cooperative.  He was alert and oriented to time, place, person, and situation.  He evidenced good grooming and hygiene and was casually but neatly dressed.  His mood was euthymic and affect was congruent to the topic of discussion.  He did not evidence any overt anxiety when discussing his war zone experiences.  He maintained good eye contact.  He spoke in a well-modulated tone of voice with normal rate and rhythm.  Thought content was relevant and thought processes were coherent.  He denied any significant short or long term memory problems.  He denied any significant attention or concentration problems, and no such difficulties were evidenced during the examination.  No delusions or hallucinations were detected.  He denied any current suicidal or homicidal ideation.  Insight and judgment appeared fair.

He did not report any significant re-experiencing.  He reported that he thinks about the general well-being of some of the people with whom he served once or twice per week and that he occasionally has military-related dreams.  He did not report any significant avoidance symptoms.  He denied any significant problems related to irritability but noted he has become somewhat impatient with his grandchildren.  He described mild hypervigilance, particularly in crowds.  He described mild startle response.  He reported he becomes crabby if he does not get enough sleep.  He did not endorse any significant symptoms of depression, mania, or panic attacks.  He denied any auditory or visual hallucinations or delusions.  The examiner diagnosed PTSD by history and history of alcohol abuse and assigned a GAF score of 85.

A July 2007 VA medical record notes the Veteran was prescribed Xanax by a private physician for increasing anxiety.  He was managing symptoms by using avoidant social strategies.  

An August 2007 VA medical record notes the Veteran was concerned about his wife and daughter's employment situation.  He reported having more mood issues  and that his private doctor had prescribed an antidepressant and, for a while, he had been prescribed anti-anxiety medication because he would become very nervous when babysitting his grandchildren.  

A September 2007 VA medical opinion endorses the findings of the October 2005 and May 2007 VA examiners.  It was noted that the examiners acknowledged that other providers have alluded to symptoms such as flashbacks and disturbing intrusive dreams, which they were unable to elicit in their own contact with the Veteran.  It was concluded that the examiners appeared to have been appropriately caretaking and the data collected supported the conclusions reached by the examiners with respect to the intensity of the Veteran's symptoms.  

A February 2008 letter from the Veteran's private physician notes that the Veteran has nightmares and poor thought processes and relieves events from service.  

At his March 2008 Board hearing, the Veteran testified that he is taking an antidepressant.  He reported that sometimes jets fly over his house, a nearby hunter shoots a gun, or someone comes up behind him and he startles.  He reported he gets depressed at times, citing that his mother had passed away before the Veteran's daughter had children.  He reported depression triggers, such as September 11 and his father's death, which occurred on the day before his son's birthday.  He reported that there are some days when he wakes up and does not feel motivated to do the housework and chores for the day.  

An October 2008 VA medical record noted the Veteran denied taking little interest or pleasure in doing things or feeling down, depressed, or hopeless.

An April 2009 VA medical record notes that the Veteran reported getting depressed from time to time but denied suicidal or homicidal ideation.  Mood and affect were normal.  Delusions, hallucinations, and aggressiveness were absent, and he was not suicidal.  He was alert and fully oriented with good concentration.  He was assigned a GAF score of 55.  

He reported in an October 2009 depression screening that he has had little interest or pleasure in doing things several days and has felt down, depressed, or hopeless several days.

A December 2009 record notes the Veteran is alert and fully oriented with no indication of suicidal or homicidal ideation.  He continued to complain of sleep problems and nightmares.

A February 2010 VA medical record notes the Veteran had some dreams about Vietnam recently.  He was alert and fully oriented with no indication of suicidal or homicidal ideation.  

An April 2010 VA medical record notes normal mood and affect.  Delusions, hallucinations, and aggressiveness were absent, and he was not suicidal.  He was alert and fully oriented with good concentration.  His current GAF score was noted to be 45, with no previous GAF score.  

The Veteran testified at his April 2010 DRO hearing that sounds of fireworks, gunshots, and helicopters flying over his home cause him to "jerk" and feel as if he wants to get up and go somewhere.  He reported that, about once per month, he wakes up in the middle of the night and checks to make sure the doors are locked or will look out the window.  He denied panic attacks.  He reported that he wonders about the people he knew during service.  He denied homicidal thoughts.  He endorsed sleep disturbances.  He reported he does not like going out because he does not like large crowds because they make him a bit anxious, but he did not report feeling threatened by them.  He reported his relationship with his wife is mainly good but that it can be moody at times.  He reported he has one friend who he sees regularly.  He described some recurring nightmares related to service.  He reported that he sometimes yells at his grandchildren.  He also testified that he has a difficult time communicating with people he does not know, including some treatment providers, because he does not feel comfortable telling them his life story.  

At the April 2010 DRO hearing, the Veteran's wife testified that she and the Veteran have been married 40 years.  She reported that the Veteran has had a difficult time building relationships with his children because of his past behavior, including anger problems that he had when he used to drink.  She reported that he is angry at times since he stopped drinking and that he will sometimes fly off the handle at unpredictable times.  She reported that he does not want to spend time outside the house and that he even does not want to spend time at their children's homes or go on trips.  She reported that he feels safe at home but that he stays up at all hours of the night.  She reported that he gets very emotional in the last ten years, including crying while they are watching television.  She reported that he has said things along the lines of "I may as well be dead" approximately four times per year.  She reported that he used to hunt but no longer does so.  She reported it is very hard for the Veteran to make friends and that he really only has one friend.  

An October 2010 record notes the Veteran reported a good relationship with his children and spouse but that he tries to avoid his son-in-law.  

Another October 2010 VA medical record notes the Veteran's mood and affect were abnormal in that he was irritated because his claim had been denied.  Delusions, hallucinations, and aggressiveness were absent, and the Veteran was not suicidal.  He was alert and fully oriented with good concentration.  On an October 2010 depression screening, the Veteran reported feeling little interest or pleasure in doing things nearly every day and not feeling down, depressed, or hopeless.

An April 2011 VA medical record noted abnormal mood and affect, as the Veteran was frustrated and resigned with respect to his VA claims.  

An October 2011 VA medical record notes that the Veteran's mood and affect were normal and that the Veteran reported his mood is pretty good most of the time.  Delusions, hallucinations, and aggressiveness were absent, and he was not suicidal.  He was alert and fully oriented with good concentration.  He was assigned a current GAF score of 45.  

An April 2012 VA medical record notes the Veteran was alert and oriented with no indication of suicidal or homicidal ideation.  

An October 2012 VA medical record notes that the Veteran is depressed and upset with the VA system because he is not getting benefits for disabilities that he believes are connected to Agent Orange exposure.  He refused antidepressants.  He denied being suicidal.  He reported he and his wife were having relationship issues.  Mood and affect were abnormal in that he was frustrated with the VA system.  Delusions, hallucinations, and aggressiveness were absent, and he denied being suicidal.  He was alert and fully oriented with good concentration.  It was noted that his last GAF score was 45, which had been assigned in April 2012.  

An October 2012 VA examination report found that no current psychiatric diagnosis was warranted.  The Veteran reported he remains married and his relationship is supporting.  He enjoys fishing and will go fishing when the weather permits.  He takes care of his and his neighbor's lawn, watches television, and spends time with friends.  He has one close friend with whom he spends time regularly.  He denied any significant changes to his marital/social functioning.  He denied employment since 1986 and reported that his medical provider does not want him to seek employment until his diabetes is well-controlled.  He reported receiving supportive psychotherapy every other month.  He reported he awakens frequently throughout the night due to strange dreams that were not considered of historic content and did not represent a PTSD symptom.  He denied delayed sleep onset or delayed return to sleep.  He endorsed irritability with other people talking on the cell phone.  He reported average and stable energy, stable mood, stable appetite and weight, and denied problems with guilt or self-worth.  He identified his main current complaint as his status as an only child and that he should have been exempt from military service.  He denied any legal or behavior problems since his last examination.  He denied the use of alcohol or illicit substances.  

It was noted that the Veteran does not meet the full criteria for PTSD.  He denied thought, plan, or intent to harm himself or others.  The examiner indicated that the Veteran had none of the psychiatric disability symptoms that are listed in the rating formula.  The examiner determined there is no impact on the Veteran's occupational or social functioning from a mental health perspective.  There was no impact on his ability to secure or maintain substantially gainful employment.  The examiner also fund that the Veteran does not meet the criteria for alcohol abuse and noted that alcohol abuse is a stand-alone diagnosis and not part of a diagnosis for PTSD.  The examiner assigned a GAF score of 75.  

An April 2013 VA medical record notes that the Veteran was disappointed in the claims process.  He reported having a few repeat dreams.  Sleep was noted to be off and on, and he takes naps during the day.  He reported that jets flying low triggered Vietnam memories.  He denied alcohol use and suicidal thoughts.  He wondered what it would be like to die, but no risk factors were identified.  Appetite was good and sleep was fair.  His mood and affect were abnormal in that he was not happy with the VA system and VA's denials of his claims.  Delusions, hallucinations, and aggressiveness were denied, and he denied being suicidal.  He was alert and fully oriented with good concentration.  He was assigned a current GAF score of 45.  

A July 2013 VA medical record notes the Veteran had some stressor at home and with the VA claims process that he was working with.  He reported occasionally having dreams that cause him a little bit of stress.  

Another October 2013 record notes that the Veteran bowls on Friday nights and has a good relationship with the guys he bowls with.  He goes to his grandchildren's soccer games and interacts with people he knows.  On a depression screen, he denied having little interest or pleasure in doing things but reported feeling down, depressed, or hopeless more than half the days.

An October 2013 VA medical record notes the Veteran is depressed over his VA claim issues.  His affect was noted to be abnormal in that he was depressed over claim issues.  Delusions and hallucinations were absent, and the Veteran was not suicidal or aggressive.  He was alert and oriented with good concentration.  

A November 2013 VA medical record notes that the Veteran poses no risk to himself or others and has adequate judgment.  It was noted that his last GAF score was 45, which was assigned in July 2013.  It was noted the Veteran has odd dreams and has not been able to come to terms emotionally with traumatic events.  

Based on the above evidence, the Board will resolve reasonable doubt in the Veteran's favor and assign a rating of 30 percent, but no higher, for his service-connected PTSD.  This rating is based on the evidence demonstrating the enumerated 30 percent rating criteria of depressed mood, anxiety, and chronic sleep impairment, as well as on the non-enumerated symptoms of nightmares, exaggerated startle response, and reliving events from service.

The only indications of symptomatology of that is comparable in severity to the enumerated 50 percent rating criteria are the February 2008 report of poor thought processes (which is comparable to the 50 percent rating criteria that involve difficulties in thinking) and the Veteran's wife's DRO hearing testimony of the Veteran's occasional thoughts of what it would be like if he were not alive (which are similar in type to the 70 percent criterion of suicidal ideation but are of less severity).  However, this evidence of symptomatology that is comparable to the 50 percent criteria does not place the Veteran's overall level of impairment due to PTSD at the 50 percent level.

In assigning a 30 percent rating, the Board acknowledges that the VA examination reports of record reflect minimal, if any, symptoms of psychiatric disability.  The Board notes, however, that the evidence suggests the Veteran tends to minimize his symptoms when talking to someone he does not know.  The Board further notes that the numerous mental health treatment records and the credible and competent testimony from the Veteran's spouse, in particular, at the DRO hearing support the assignment of a 30 percent rating.  

The Board also notes that the GAF scores in this case vary widely, ranging from 45 to 85, suggesting drastically different levels of impairment of occupational and social functioning.  As noted above, however, the high GAF scores from the VA examinations appear to have been influenced by the Veteran's tendency to minimize his reports of symptomatology to examiners he does not know.  The Board further finds, however, that the numerous reports of GAF scores of 45 in the VA medical records are not consistent with the qualitative descriptions of the Veteran's psychiatric impairment that are contains in those same records.  As noted above, GAF scores of 41 to 50 indicate serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social or occupational functioning (e.g., no friends, unable to keep a job).  As noted above, serious symptoms are not demonstrated in the record.  The above evidence also does not demonstrate the levels of social and occupational impairment that are contemplated by such GAF scores, as the evidence reflects the Veteran has at least one good friend, and that the Veteran's unemployment is due to his diabetes mellitus and not due to his PTSD.  

In short, the Veteran's PTSD most closely approximates the 30 percent criteria, as contemplated by 38 C.F.R. § 4.7.  Thus, the Board finds that a 30 percent rating for PTSD is warranted.  To the extent that the Veteran believes an even higher rating is warranted, the Board has considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).  Accordingly, a rating in excess of 30 percent for PTSD must be denied.

The Board also has considered whether the Veteran is entitled to a greater level of compensation for the disability at issue on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2013).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's service-connected PTSD is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability levels and symptomatology.

Specifically, the Board finds that the rating criteria of Diagnostic Code 9411 for the Veteran's service-connected PTSD adequately contemplate the levels of cognitive, social, and occupational impairment that are demonstrated in the evidence of record.  The assigned GAF scores appear to accurately quantify the Veteran's overall level of impairment and are consistent with the 30 percent rating that has been granted.  

In short, there is nothing in the record to indicate that the service-connected PTSD on appeal causes impairment with employment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.


ORDER

Entitlement to service connection for pancreatitis, claimed as due to herbicide exposure or secondary to service-connected PTSD, is denied.

Entitlement to service connection for diabetes mellitus, type II, claimed as due to herbicide exposure or secondary to service-connected disabilities, is denied.

Entitlement to service connection for coronary artery disease, status post myocardial infarction, claimed as due to herbicide exposure or secondary to service-connected disabilities, is granted.

Entitlement to an evaluation of 30 percent, but no higher, for PTSD is granted, subject to the law and regulations governing the payment of monetary benefits.


REMAND

The claim of entitlement to service connection for hypertension must be remanded for the purpose of scheduling the Veteran for a VA examination to determine whether the Veteran's hypertension was caused or aggravated by his now service-connected coronary artery disease.  It is unclear from the record as it currently stands whether there is such a relationship.

The claim for TDIU must be remanded because it is inextricably intertwined with the claim of entitlement to service connection for hypertension.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  Therefore, the Board must defer consideration on this issue until such time as the necessary evidentiary development of the hypertension claim, and the assignment of a disability rating for coronary artery disease, is completed.  

While this case is on remand, the Veteran's outstanding VA medical records should be obtained, and he should be given the opportunity to identify or submit any outstanding relevant private medical records.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA medical records and associate these records with the claims file.  

2.  Ask the Veteran to fill out the appropriate authorization to allow VA to obtain any outstanding private medical records that are relevant to his hypertension and TDIU claims.  The Veteran should also be notified that he may submit these records himself.  After securing any necessary releases, request any identified records.  If any requested records are unavailable, then the file should be annotated as such and the Veteran should be so notified.  

3.  Following completion of the above, arrange for the Veteran to undergo a VA examination by an appropriate examiner to determine the etiology of the Veteran's hypertension.  The claims folders must be thoroughly reviewed by the examiner in connection with the examination, and a complete history should be elicited directly from the Veteran.  Any tests and studies deemed necessary should be conducted.  All findings should be reported in detail.  

The VA examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's hypertension was incurred or aggravated as a result of his military service.  In rendering this opinion, the examiner must address the following:

(a)  Please opine as to whether the Veteran's hypertension was at least as likely as not (50 percent probability or more) actually incurred secondary to his presumed, conceded in-service herbicide exposure.  (Consideration of this question should be separate from VA's determination that hypertension is not one of the disabilities that is entitled to presumptive service connection based on herbicide exposure.)

(b)  Please opine as to whether the Veteran's hypertension was at least as likely as not (50 percent probability or more) incurred secondary to, or aggravated by, his service-connected coronary artery disease. 

Any opinion expressed must be accompanied by a complete rationale.

4.  After the development requested above has been completed, again review the record.  If any benefit sought on appeal remains denied, including the claim of entitlement to a TDIU, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


